DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions.
Applicant’s 09/24/2021 Amendments/Arguments, which directly amended claims 1, 9, 20; and traversed the rejections of the claims of the 06/24/2021 Office Action are acknowledged.

Information Disclosure Statement
The information disclosure statement filed 01/15/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no copy of the translation if a written English-language translation of a non-English-language document (i.e. Non-Paten Literature #2), or portion thereof, is within the possession, custody, or control of, or is readily available to any individual designated in § 1.56(c) as required in 37 CFR 1.98(a)(3)(ii).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 20-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levis et al (US 6,459,414) in view of Kitchener et al (US 6,870,515).


    PNG
    media_image1.png
    286
    469
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    417
    503
    media_image2.png
    Greyscale


Regarding claim 1, Levis et al disclose in Fig 3-4 above a millimeter-wave antenna system (i.e. the frequencies the antenna system operates is well known in the art of antenna as millimeter-wave frequencies) (col 6, lines 37-50), comprising:
a dual polarization antenna (col 5, line 43+) comprising first and second co-located antenna elements (i.e. Abstract; col 3, lines 1-30; col 5, lines 43-67; claim 1) configured to transmit and receive horizontally polarized signals and vertically polarized signals, the first co-located antenna element configured to transmit and receive the horizontally polarized signals (i.e. via feed 1) (col 5, lines 47-49), the second co-located antenna element configured to transmit and receive the vertically polarized signals (i.e. via feed 2) (col 5, lines 49-50);
driver circuitry coupled to the dual polarization antenna to provide the horizontally polarized signals and the vertically polarized signals to the dual polarization antenna (col 5, lines 45-50);

a second transmission path between the driver circuitry and the dual polarization antenna to provide the horizontally polarized signals between the driver circuitry and the first co-located antenna element (col 3, lines 1-30; col 5, lines 45-50),
wherein the horizontally polarized signals and the vertically polarized signals comprise millimeter-wave frequencies (col 6, lines 37-50), and
wherein the first and second transmission paths are electromagnetically isolated at the millimeter-wave frequencies (col 6, lines 37-50).
Levis et al do not explicitly disclose the first and second co-located antenna elements positioned without spatial separation therebetween as claimed.  Kitchener et al teach in the same field of endeavor such first and second co-located antenna elements positioned without spatial separation therebetween (col 5, lines 5-47).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levis et al in view of Kitchener et al to incorporate such first and second co-located antenna elements positioned without spatial separation therebetween as taught by Kitchener et al to gain the advantage of effectively improving MIMO antenna system’s performance without the spatial diversity; and also since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).
In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Regarding claim 2, Levis et al disclose wherein the dual polarization antenna is to concurrently transmit the horizontally polarized signals and the vertically polarized signals to enable multiple input, multiple output (“MIMO”) operation (i.e. two feeds, two output of different polarizations), and wherein the first and second transmission paths are separated to achieve a minimum electromagnetic isolation at the millimeter-wave frequencies for the MIMO operation (Abstract; col 3, lines 1-10; col 5, lines 43-50; col 6, lines 37-41).
Regarding claim 3, Levis et al disclose the horizontally polarized signals and the vertically polarized signals are orthogonal to each other (Abstract; col 3, lines 1-30), and wherein the first and second transmission paths are electromagnetically isolated by at least 15dB at the millimeter-wave frequencies ) (col 6, lines 37-50).
Regarding claims 4-7, Levis et al in view of Kitchener et al do not disclose the features to be including and operating with the dual polarization antenna as claimed.  However, as present, antennas are well known for their use in the art with various electronic devices, access point, and/or wireless stations (i.e. laptop, mobile phone, base station, etc.) for wireless communications (i.e. such well known can be found in US 2009/0197544 or US 2010/0130192 which are incorporated in previous Office Action(s); thus, one skill in the art would find it obvious to incorporate the dual polarization antenna as taught by Levis et al with such electronic devices, access point, and/or wireless stations for providing better data throughput with MIMO 
Regarding claim 8, Levis et al in view of Kitchener et al do not disclose a second dual polarization antenna of the antenna system, wherein the first dual polarization antenna and the second dual polarization antenna are a phased array system to generate two independently scanned beams for both transmission and reception as claimed.  However, a phased array antenna system including a plurality antennas to generate multiple independently scanned beams for both transmission and reception are well known for their use in the art (i.e. such well known can be found in US 2010/0130192 which is incorporated in previous Office Action(s)).  Therefore, one of ordinary skill in the art would find it obvious to incorporate a second dual polarization antenna similar to a first dual polarization antenna as taught by Levis et al and combining both dual polarization antennas to form a phased array system capable of generate two independently scanned beams for both transmission and reception for providing better data throughput with MIMO capabilities while minimizing the propagation loss and such utilization of dual polarization antennas involves only routine skill in the art.
Regarding claim 9, the claim is rejected for similar reasons as stated in antenna system claims 1-2 above except for a non-transitory computer readable medium having instructions which, if executed by a processor, cause the processor to perform a method of operating a MIMO antenna system as claimed.  However, such non-transitory computer readable medium having instructions which, if executed by a processor, cause the processor to perform a method of operating an antenna system are well known for their use in the art (i.e. such well known can be found in US 7,333,455 which is incorporated in previous Office Action(s)).  Therefore, one of ordinary skill in the art would find it obvious to incorporate a non-transitory computer readable 
Regarding claims 10-14, the claims are rejected for similar reasons as stated in the antenna system claims 2-6 above.
Regarding claims 20-21 and 23, the claims are rejected based on their obvious variants of an antenna/wireless system as of claims 1-2 and 9-10 as rejected above.
Regarding claim 22, although Levis et al disclose a millimeter-wave antenna system; however, Levis et al in view of Kitchener et al do not explicitly disclose the millimeter-wave antenna system that operates at the baseband and millimeter-wave frequencies as claimed.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the optimum frequencies as desired for operating the dual polarization millimeter-wave antenna per user preference to optimally to perform the functions necessary, since it has been held that discovering an optimum value of a result effective variable involve only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,042,276 discloses a wireless communication system may include a plurality of N co-located Wi-Fi access points, each configured to communicate with at least one user equipment.  The system may further include a beamformer coupled to each of the access points and coupled to at least one antenna array.  The antenna array may include a plurality of antenna elements and may be configured to provide a plurality of M spatially uncorrelated beams for a coverage area of each of the N access points.
US 9,577,346 discloses high gain, multi-pattern multiple-input multiple-output (MIMO) antenna systems are disclosed.  These systems provide for multiple-polarization and omnidirectional coverage using multiple radios, which may be tuned to the same frequency.  The MIMO antenna systems may include multiple high-gain beams arranged (or capable of being arranged) to provide for omnidirectional coverage.  These systems provide for increased data throughput and reduced interference without sacrificing the benefits related to size and manageability of an associated access point.
US 5,966,102 discloses a planar array antenna having radiating elements characterized by dual simultaneous polarization states and having substantially rotationally symmetric radiation 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646